—Order, Family Court, Bronx County (Susan Larabee, J.), entered on or about November 27, 1995, which, to the extent appealed from as limited by appellant’s brief, determined, following a fact-finding hearing, that appellant Melvin G. had sexually abused Kanisha C., unanimously affirmed, without costs.
Appellant’s sexual abuse of the subject child was proven by a preponderance of the evidence, where the six-year-old victim’s account of abuse was validated by the testimony of the child’s caseworker and by the medical findings and testimony of an expert on child sexual abuse (Matter of Nicole V., 71 NY2d 112). Concur—Milonas, J. P., Ellerin Tom and Mazzarelli, JJ.